UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-1925



JUDITH E. CALDWELL, M.D.,

                                               Plaintiff - Appellant,

         versus

SOUTH CAROLINA     STATE    BOARD   OF   MEDICAL
EXAMINERS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-95-3260-3-19BC)


Submitted:   November 21, 1996             Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Judith E. Caldwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her mo-

tion for reconsideration of the denial of relief on her 42 U.S.C.

§ 1983 (1994) complaint. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Caldwell v. South
Carolina State Board of Medical Examiners, No. CA-95-3260-3-19BC

(D.S.C. June 14, 1996). Further, we deny her motion to transfer to

an appropriate venue.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2